ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
For the reasons stated at some length in Ex parte Joe Day, cause No. 16916*, opinion on motion for rehearing this day handed down, and entertaining the same views as to the right of the Legislature to conclude there are reasonable and satisfactory distinctions between the machine claimed to have been operated by appellant in this case and other machines enumerated in House Bill 174, supra, the motion for rehearing in this case will be overruled.

Overruled.